DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-18, and 20-28 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 is written to depend on claim 1. However, claim 24 recites the same subject matter as recited in claim 11, which also depends on claim 1. It appears that claim 24 should have been written to depend on the method of claim 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 15 recite claim elements that are already recited in independent claims 1 and 14, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 13-17, 20-24, and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (US 2021/0092751).
Regarding claims 1, 2, and 27, Jiang discloses or suggests a method performed by a wireless communication node, the method and the wireless communication node comprising:
a transmitter configured to transmit a first message to a wireless communication device (see at least paragraphs 106-111 and 133-137, transmitting DCI or RRC signaling to the UE, where the DCI or the RRC signaling includes feedback information including a second parameter or a fourth parameter); and
at least one processor configured to, after a time offset, perform wireless communications scheduled by the first message with the wireless communication device (see at least paragraphs 118-122 and 131-138, performing a PDSCH or a PUSCH with the UE after a time interval after a PDCCH, where the PDCCH schedules the PDSCH and the PUSCH),
where the first message is transmitted on one of the following: downlink control information (DCI) and a higher layer signaling (see at least paragraphs 106-111 and 133-137, transmitting DCI or RRC signaling to the UE), and
where a minimum value of the time offset is K1 when a first condition is satisfied and the minimum value of the time offset is K2 when a second condition is satisfied, where K1 and 
regarding claim 3, the first message comprises at least one of the following: information of at least one active resource, at least one active resource set, at least one resource scheduled for the wireless communication, and transmission configuration indication (TCI) (see at least paragraphs 3, 118-122, and 131-138, the PDCCH schedules the PDSCH and the PUSCH indicated by DCI);
regarding claim 4, the information of at least one active resource comprises at least one of the following: a number of the at least one active resource, a number of the at least one active resource set, and at least one resource in the at least one active resource set (see at least paragraphs 3, 118-122, and 131-138, the PDCCH schedules the PDSCH and the PUSCH, where the PDSCH and the PUSCH includes a number of active resources);
regarding claim 7, the first condition comprises at least one of the following:
a number of at least one resource scheduled in the first message is equal to or smaller than a number of the at least one active resource (see at least paragraphs 3, 118-122, and 131-138, the PDCCH schedules the PDSCH and the PUSCH, where the PDSCH and the PUSCH includes a number of active resources);
regarding claim 8, the second condition comprises at least one of the following:

regarding claim 9, the at least one active resource comprises one of the following: the at least one resource scheduled in the first message, the at least one resource activated in the first message, the at least one resource indicated by a channel state information reference signal (CSI-RS) resource (see at least paragraphs 3, 118-122, and 131-138, the PDCCH schedules the PDSCH and the PUSCH, where the PDSCH and the PUSCH includes a number of active resources);
regarding claim 10, the minimum time offset K1 and K2 is determined by one of the following: configured by a higher layer parameter; indicated by the DCI; and a capability of the wireless communication (see at least paragraphs 118-122 and 131-138, different UE capability types correspond to different values of the time interval between the PDCCH and the PDSCH and the time interval between the PDCCH and the PUSCH, where the time intervals may be a value range including n1, n2, n3, n4, n5, n8, n10, n16, n20, and n32, where the minimum values of the time intervals are different based on the UE capability);
regarding claim 11, K1 is equal to or smaller than K2 (see at least paragraphs 118-122 and 131-138, the time interval between the PDCCH and the PDSCH and the time interval between the PDCCH and the PUSCH may be a value range including n1, n2, n3, n4, n5, n8, n10, n16, n20, and n32); and
regarding claim 13, the wireless communications comprise one of the following: receiving a physical uplink shared channel (PUSCH) from the wireless communication device and transmitting a physical downlink shared channel (PDSCH) to the wireless communication device according to the at least one resource scheduled related to the first message (see at least paragraphs 118-122 and 131-138, PUSCH and PDSCH).

Regarding claims 14, 15, and 28, Jiang discloses or suggests a method performed by a wireless communication device, the method and the wireless communication device comprising:
a receiver configured to receiver a first message from a wireless communication node (see at least paragraphs 106-111 and 133-137, transmitting DCI or RRC signaling to the UE, where the DCI or the RRC signaling includes feedback information including a second parameter or a fourth parameter); and
at least one processor configured to, after a time offset, perform wireless communications scheduled by the first message with the wireless communication node (see at least paragraphs 118-122 and 131-138, performing a PDSCH or a PUSCH with the UE after a time interval after a PDCCH, where the PDCCH schedules the PDSCH and the PUSCH),
where the first message is transmitted on one of the following: downlink control information (DCI) and a higher layer signaling (see at least paragraphs 106-111 and 133-137, transmitting DCI or RRC signaling to the UE), and
where a minimum value of the time offset is K1 when a first condition is satisfied and the minimum value of the time offset is K2 when a second condition is satisfied, where K1 and 
regarding claim 16, the first message comprises at least one of the following: information of at least one active resource, at least one active resource set, at least one resource scheduled for the wireless communication, and transmission configuration indication (TCI) (see at least paragraphs 3, 118-122, and 131-138, the PDCCH schedules the PDSCH and the PUSCH indicated by DCI);
regarding claim 17, the information of at least one active resource comprises at least one of the following: a number of the at least one active resource, a number of the at least one active resource set, and at least one resource in the at least one active resource set (see at least paragraphs 3, 118-122, and 131-138, the PDCCH schedules the PDSCH and the PUSCH, where the PDSCH and the PUSCH includes a number of active resources);
regarding claim 20, the first condition comprises at least one of the following:
a number of at least one resource scheduled in the first message is equal to or smaller than a number of the at least one active resource (see at least paragraphs 3, 118-122, and 131-138, the PDCCH schedules the PDSCH and the PUSCH, where the PDSCH and the PUSCH includes a number of active resources);
regarding claim 21, the second condition comprises at least one of the following:

regarding claim 22, the at least one active resource comprises one of the following: the at least one resource scheduled in the first message, the at least one resource activated in the first message, the at least one resource indicated by a channel state information reference signal (CSI-RS) resource (see at least paragraphs 3, 118-122, and 131-138, the PDCCH schedules the PDSCH and the PUSCH, where the PDSCH and the PUSCH includes a number of active resources);
regarding claim 23, the minimum time offset K1 and K2 is determined by one of the following: configured by a higher layer parameter; indicated by the DCI; and a capability of the wireless communication (see at least paragraphs 118-122 and 131-138, different UE capability types correspond to different values of the time interval between the PDCCH and the PDSCH and the time interval between the PDCCH and the PUSCH, where the time intervals may be a value range including n1, n2, n3, n4, n5, n8, n10, n16, n20, and n32, where the minimum values of the time intervals are different based on the UE capability);
regarding claim 24, K1 is equal to or smaller than K2 (see at least paragraphs 118-122 and 131-138, the time interval between the PDCCH and the PDSCH and the time interval between the PDCCH and the PUSCH may be a value range including n1, n2, n3, n4, n5, n8, n10, n16, n20, and n32); and
regarding claim 26, the wireless communications comprise one of the following: receiving a physical uplink shared channel (PUSCH) from the wireless communication device and transmitting a physical downlink shared channel (PDSCH) to the wireless communication device according to the at least one resource scheduled related to the first message (see at least paragraphs 118-122 and 131-138, PUSCH and PDSCH).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2021/0092751) in view of Li et al. (US 2020/0221429).
Regarding claims 5 and 18, Jiang discloses or suggests DCI as described with respect to claims 1 and 3 above but Jiang does not explicitly disclose the resource comprises at least one 
Li, from the same or similar fields of endeavor, discloses or suggests the resource comprises at least one of the following: a reference signal resource, where the reference signal comprises at least one of the following: channel state information-reference signal (CSI-RS) (see at least paragraphs 88-92, DCI is adjusted to support CSI-RS resource indicators).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Li in to the invention of Jiang in order to reduce signaling overhead (see at least paragraphs 13-18 of Li).

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2021/0092751) in view of Chen et al. (US 2021/0058999).
Regarding claim 12 and 25, Jiang discloses, prior to the transmitting or receiving of the first message, receiving or transmitting a second message from the wireless communication device to the wireless communication node and determining the first message according to the second message (see at least paragraphs 118-122 and 131-138, reporting the UE capability type to the network-side device, where the network-side device determines corresponding values of K0, K1, and K2 and configures a related parameter using RRC, MAC, or DCI). However, Jiang does not explicitly disclose the second message comprises at least one of the following: a maximum number of resources supported by the wireless communication device, a maximum number of resource sets supported by the wireless communication device, a maximum number of resources in each of the resource sets supported by the wireless communication device.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Chen in to the invention of Jiang in order to allow a network device to accurately configure radio resources for wireless communications with a terminal device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2021/0067276) discloses or suggests a technique for scheduling PDCCH and PDSCH (see at least Figs. 3 and 4).
Ang et al. (US 2019/0261405) discloses or suggests downlink control information signaling schemes for bandwidth part switching, where a transmission delay associated with downlink and uplink transmissions is introduced (see at least paragraphs 121-128).


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/25/2022